COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-18-01128-CR
 Trial Court Cause
 Number:                    17-CR-0916
 Style:                     Lonnie Gene Kinnett
                            v. The State of Texas
 Date motion filed*:        December 9, 2019
 Type of motion:            Motion to Exceed Brief Word Limit
 Party filing motion:       State
 Document to be filed:      Appellee’s Brief

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: Evelyn V. Keyes
                      Acting individually            Acting for the Court


Date: December 12, 2019